Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 1-9 in the reply filed on 5/4/2012 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  No claims currently stand withdrawn as the non-elected claims were canceled.
The Application Data Sheet filed 5/14/2020 is objected to as it lists a foreign priority Filing Date of 2017-11-20 instead of 2017-12-20 as apparently intended.  Note that both the foreign priority document and the amendment to the first page of the specification list December 20, 2017 as the filing date of the foreign priority application.  Applicant should file a corrected Application Data Sheet.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Amurri et al. (WO 2019/123201).
	Amurri discloses a system for applying a sealing agent to an internal tire surface (e.g. page 13, lines 18-20) comprising an applicator device (122), a sensor element (121) that can scan the internal tire surface to provide data including images thereof (e.g. page 2, lines 21+; page 7, lines 26-28; page 10, line 26 - page 11, line 18) and an electronic processing system (140) connected to the sensor to determine a surface profile from the data/images of the scan (e.g. page 37, line 26 - page 38, line 9).  Further, the processing system is connected to the applicator (122) to drive the applicator as a function of the mathematical model of the profile (e.g. page 38, lines 14+).  As to the sensor being part of an “optoelectronic device”, given that the scanning head comprises an emitter of electronic waves such as a laser or a camera (e.g. page 10, line 26 - page 11, line 1), it would have been understood to be, or certainly have been obvious to provide as, an optoelectronic device since optics are necessary for either a camera or a laser and electronics would be necessary to process/acquire the scan.  As to the system being capable of determining a profile of an entire internal cavity, given that the relative motion between the tire and the scanning head (121) can be effected by a 6- or 7-axis anthropomorphic robotic arm (115) that would have wide degrees of motion capability, it would have been implicit or certainly obvious to ensure sufficient scan and deposition flexibility, that the scanning device would or should be capable of scanning all or any portion of the internal surface.  A system as defined in claim 1 is therefore anticipated or obvious in view of Amurri.
	As to claims 2-4, Amurri indicates that for the scan, laser light can be emitted (e.g. page 10, line 26-page 11, line 1) and detected and used to generate the profile and thus a light emitting device and associated sensor to acquire the projected light is implicit.  Further, given that the tire rotates relative to the scanning head to scan the spiral deposition area to achieve a model of at least the entire deposition area, it would have been implicit or obvious that the light would or should form a line trace that impacts the deposition surface as it then rotates relative thereto.  As to claims 5-6, note page 39, line 24 - page 40, line 5 and fig. 9.  As to claim 7, note enclosure (121 in e.g. fig. 5) which is movable to inside the tire for scanning thereof.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Amurri et al. (WO 2019/123201) as applied above, and further in view of Ooshima et al. (US 2019/0061295).
	As to claim 8, Amurri discloses a modulatable dispensing device (130) that can control the flow rate of the sealing agent but further details are not provided.  Ooshima is also directed to a system to apply sealing agent to an internal tire surface and teaches suitably including a tank (61), conduit (65) and pump (64) to supply the nozzle.  To adopt such would have been obvious for only expected and predictable results.  To form the tank from a metallic material would have been obvious to one having ordinary skill in the art for durability and given that forming industrial parts, tanks, etc. from metal is notoriously well known, metal being especially important if the sealant is heated as in Ooshima - only the expected and predictable results would have been achieved.
	As to claim 9, the tire in Amurri is rotated and supported in a way in which undesired motions can be prevented but it is unclear if the rotation includes motorized rollers.  Ooshima is also directed to a system to apply sealant to a desired part of a tire internal surface with rotation of the tire relative to a nozzle and suggests that the tire can be suitably rotated using motorized rollers (41).  To adopt/adapt motorized rollers to rotate a tire relative to a nozzle in a sealant application process such as in the similar system of Amurri would therefore have been an obvious manner to effect this for only the expected and predictable results.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki et al. (JP 2016-080695) taken with Wulker et al. (US 5,942,059).  
	Naoki teaches a system for applying sealant to the inside of a tire including an applicator device (e.g. 30), a sensor for scanning an inner surface of the tire to obtain a profile thereof (e.g. paragraphs [0174], [0223], Fig. 12), and an electronic processing system (e.g. paragraph [0210], the sealant application being controlled as a function of the profile shape of the inner surface of the tire “input in advance” (e.g. paragraphs [0103], [0136], [0164]).  Although it is not explicitly stated that the pre-application profile obtained by scanning the surface in the process of measuring the sealant thickness is also used to determine the “input in advance” profile that controls application of the sealant strip, it would have been obvious to use this profile information for the subsequent strip application to avoid unnecessarily duplicating the profile determination.  As to specifics of the sensor, Naoki indicates that the sensor used is not particularly limited and suggests a laser or optical sensor is preferable (paragraphs [0167]-[0168]) thereby seemingly suggesting essentially an image-based system but does does not explicitly refer to using images to determine the profile.  Wulker is also directed to controlling application of a strip to a tire based on the profile and suggests using a camera to determine the profile of the tire and from these images, determining the parameters for the strip application (col. 5, lines 12-65).  Therefore, in practicing the Naoki process, to use the sensed/determined profile information to set the application parameters and to use e.g. a camera to capture images (as the non-contact sensor) to determine the inner profile of the tire surface would have been obvious especially in light of these teachings of Wulker and provide only the expected and predictable results.  A system as defined in claim 1 would therefore have been obvious.
	As to claims 2-4, Naoki indicates that a line sensor and laser can be used (paragraph [0168]), a sensor element that acquires the projected light being implicit or in any event would have been seen as necessary and obvious to complete the sensing.  Likewise, a line of light would be in the form a plane projected toward the substrate.  As to claim 5, nozzle (30) is arranged a certain distance from the tire surface to perform a non-contact application (e.g. paragraphs [0108]-[0110]).  As to claims 6-7, Naoki indicates that the nozzle/applicator (30) and sensor (40) are arranged to be movable (e.g. fig. 3) and further, from Fig. 1, would appear to be supported on an arm and include an enclosure for the sensor - to support such on a movable arm as well as provide the sensor in an enclosure (as well known and typical in general to prevent contamination and/or damage thereof) would therefore have been obvious and provide only expected and predictable results.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki et al. (JP 2016-080695) taken with Wulker et al. (US 5,942,059) as applied above, and further in view of Ooshima et al. (US 2019/0061295).
	As to claim 8, Naoki discloses that a supply device is provided and is not particularly limited and can include a pump (paragraph [0069]) but further details are not provided.  Ooshima is also directed to a system to apply sealing agent to an internal tire surface and teaches suitably including a tank (61), conduit (65) and pump (64) to supply the nozzle.  To adopt such would have been obvious for only expected and predictable results.  To form the tank from a metallic material would have been obvious to one having ordinary skill in the art for durability and given that forming industrial parts, tanks, etc. from metal is notoriously well known, metal being especially important for a high temperature sealant as in Naoki (e.g. paragraph [0124]) and Ooshima - only the expected and predictable results would have been achieved.
	As to claim 9, the tire in Naoki is rotated and supported by a not shown device (paragraph [0206]).  Ooshima is also directed to a system to apply sealant to a desired part of a tire internal surface with rotation of the tire relative to a nozzle and suggests that the tire can be suitably rotated using motorized rollers (41).  To adopt/adapt motorized rollers to rotate a tire relative to a nozzle in a sealant application process such as in the similar system of Naoki would therefore have been an obvious manner to effect this for only the expected and predictable results.  To assure that the tire does not translate laterally while rotating would have been obvious to the ordinary artisan to assure that the sealant is accurately applied in the desired location, only the expected and predictable results being achieved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/764,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims, although including additional features, require each of the features of the present claims.  In particular, conflicting claim 11 read with claim 1 defines acquiring plural images of the entire surface with the processing system acquiring the signals indicative of the images and processing them to determine a surface profile of the entire internal cavity and drive the applicator device as a function of the surface profile.  As such, all the features of present claim 1 are present.  Likewise, dependent claims corresponding to the present dependent claims 1-7 are also present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/764,138 in view of Ooshima et al. (US 2019/0061295).
	As to claim 8, the conflicting claims do not define details of the sealant supply device.    Ooshima is also directed to a system to apply sealing agent to an internal tire surface and teaches suitably including a tank (61), conduit (65) and pump (64) to supply the nozzle.  To adopt such would have been obvious for only expected and predictable results.  To form the tank from a metallic material would have been obvious to one having ordinary skill in the art for durability and given that forming industrial parts, tanks, etc. from metal is notoriously well known, metal being especially important for a high temperature sealant as in Ooshima - only the expected and predictable results would have been achieved.
	As to claim 9, the conflicting claims do not define a rotation device.  Ooshima is also directed to a system to apply sealant to a desired part of a tire internal surface and suggests that this be done with rotation of the tire relative to a nozzle and suggests that the tire can be suitably rotated using motorized rollers (41).  To adopt/adapt motorized rollers to rotate a tire relative to a nozzle in a sealant application process such as in the conflicting claims would have been an obvious manner to effect this for only the expected and predictable results.  To assure that the tire does not translate laterally while rotating would have been obvious to the ordinary artisan to assure that the sealant is accurately applied in the desired location, only the expected and predictable results being achieved.
This is a provisional nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 9, 2022